Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a front exterior vertical support member”, “a rear exterior vertical support member” and “the exterior vertical support members” and “front and rear support members”. For clarity purposes, examiner presumes “the exterior vertical support members” should read – the front and rear exterior vertical support members – and “front and rear exterior support members” should read – front and rear exterior vertical support members --. Similar language is used in claim 31. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5-7,10-12,15,16,17,19,20,21,24-31,34,35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,11,16,17,19,36,26,28,29,33 of U.S. Patent No. 10,443,304. Although the independent claims at issue are not identical, they are not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-6,8,9,11,13,15,18,19,31-36,38 and 41 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Moser DE3525515.
In regard to claims 1-6,8,9,11,13,15,18,19 with reference to Figures 1-2, Moser ‘515 discloses a flexible panel for an architectural opening, said flexible panel comprising:
A front exterior vertical support member (3) having a height and width.
A rear exterior vertical support member (4) having a height and a width, the rear exterior vertical support member (4) moveable relative to the front exterior vertical support member (3).
A plurality of vane cells (1).
A plurality of gap cells (space between each vane cell) different from the vane cells (1).
Each vane cell (1) is formed of a pair of a top vane portion and a bottom vane portion where each top vane portion and bottom vane portion extends from the front exterior vertical support member (3) to the rear exterior vertical support member (4).
The pair of the top vane portion and the bottom vane portion enclosing an interior space when the front and rear exterior vertical support members (3)(4) are spaced apart from each other.
Each gap cell formed by a portion of the front exterior support member (3), a portion of the rear exterior support member (3), the bottom vane portion from a top vane cell (1), and the top vane portion from a bottom vane cell (1).
Both the vane cells (1) and gap cells are spaced along the height of the front exterior vertical support member (3) and the rear exterior vertical support member (4) when the front exterior vertical support member and the rear vertical support member are spaced apart from each other. 
Wherein each vane cell (1) has a vane cell height along the front and rear exterior vertical support members (3)(4)
Each gap cell (space between each vane cell) has a gap cell height (A) along the front and rear exterior vertical support members (3)(4)
Wherein the vane cell height is different from the gap cell height.  (shown in Figure 2)
Wherein the gap cell height (A) is greater than the vane cell height.  
Wherein the vane cells (1) alternate with the gap cells along the height of the front and rear exterior support members (3)(4).  
Wherein rear exterior vertical support member (4) is formed of a sheer material (mesh) that permits light to pass therethrough.  
Wherein both of the front exterior vertical support member (3) and the rear exterior vertical support member (4) are formed of a sheer material that permits light to pass therethrough.  (claim 2 states that each sheet has a mesh size, thus it will allow light to pass through)
Wherein the pair of the top vane portion and the bottom vane portion forming each vane cell (1) are substantially similarly shaped when the front exterior vertical support member is spaced apart from the rear exterior vertical support member.  
Wherein the pair of the top vane portion and bottom vane portion forming each vane cell (1) are substantially parallel and substantially similarly shaped when the flexible panel is in a collapsed configuration where the front exterior vertical support (3) member is positioned next to the rear exterior vertical support member (4).  
Wherein each vane cell (1) is formed of a continuous sheet of material overlapped onto itself and connected together.  

    PNG
    media_image1.png
    70
    878
    media_image1.png
    Greyscale

 Wherein each vane cell (1) includes multiple layers (formed by fabric and strip 2).  
Wherein each of the plurality of vane cells (1) has at least a first apex (they are curved, so must be a high point to the curve), the at least first apex being adjacent to, spaced from, and not directly connected to at least one of the front or rear exterior vertical support members.
Wherein the top vane portion forming one of the respective vane cells (1) is coupled directly to at least one of the front exterior vertical support member (3) or the rear exterior vertical support member (4) at only one location, and the bottom vane portion forming the respective vane cell is coupled directly to the other one of the front 
A roller (not shown, but stated in specification), and the front and rear exterior vertical support members (3,4) are attached to and wind and unwind around the roller.  
In regard to claims 31-36,38 and 41 Moser ‘515 discloses: 
A front exterior vertical support member (3) having a height and width.
A rear exterior vertical support member (4) having a height and a width.
A plurality of vane cells (1), each vane cell extending along the width of the exterior vertical support members (3)(4) and formed of a top vane portion and a bottom vane portion. 
The bottom vane portion connected to one of the front or rear exterior vertical support members (3)(4), the top vane portion connected to the other of the front or rear exterior vertical support members (3)(4).
The top and bottom vane portions forming a wall that encloses an interior cavity that extends along the width of the exterior vertical support members, wherein each vane cell (1) of the plurality of vane cells is spaced apart from an adjacent cell along the height of the front and rear exterior vertical support members to form a gap between adjacent cells.
Wherein the flexible panel is configured to be sufficiently flexible to be wound around a roller to retract the panel from covering an architectural structure.  (stated in the specification that a roller is used)
Wherein the height of the gap between adjacent vane cells (1) along the front and rear exterior support members is different from the height of the vane cells (1) along the 
Wherein the height of the gap is greater than the height of the vane cells (1) along the front and rear exterior vertical support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.  
Wherein each gap allows light to be transmitted uninterrupted therethrough from one of the front or rear exterior vertical support members (3)(4) to the other of the front or rear exterior vertical support members (3)(4).  
Wherein each vane cell (1) is directly connected to the front exterior vertical support member at only one location, and is directly connected to the rear exterior vertical support member at only one location. (they are sewn at one location on each of the front and rear exterior vertical support members)
Wherein each of the plurality of vane cells (1) has at least a first apex (they are curved, so must be a high point to the curve), and the top vane portion is coupled to one of the front or rear exterior vertical support members at only a first location, and the first apex is adjacent to and spaced from the first location.  
Wherein at least one of the front exterior vertical support member (3) or the rear exterior vertical support member (4) is formed of a sheer material (mesh) that permits light to pass therethrough.  
A roller (not shown, but stated in specification), and the front and rear exterior support members are attached to and wind and unwind around the roller.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7,21-25,27,28,30,39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of Chein 2010/0212844.
In regard to claim 21 with reference to Figures 1-2, Moser ‘515 discloses a flexible panel for an architectural opening, said flexible panel comprising:
A front exterior vertical support member (3) having a height and width, the front exterior vertical support member (3) formed from a material (mesh) that permits light to pass therethrough.
A rear exterior vertical support member (4) having a height and a width, the rear exterior vertical support member (4) formed of a material (mesh) that permits light to pass therethrough.
A plurality of vane cells (1), each vane cell extending along the width of the exterior vertical support members (3)(4) and formed of a pair of a top vane portion and a bottom vane portion, the bottom vane portion connected to one of the front or rear exterior vertical support members(3)(4), the top vane portion connected to the other of the front or rear exterior vertical support members (3)(4), and the top and bottom vane portions forming a wall that encloses an interior cavity that extends along the width of the exterior vertical support members (3)(4).
Each vane cell (1)of the plurality of vane cells is spaced apart from an adjacent vane cell along the height of the front and rear exterior vertical support members to form a gap between adjacent vane cells (1)
Each gap allows light to be transmitted uninterrupted therethrough from one of the front or rear exterior support members (3)(4) to the other of the front or rear exterior support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.
Moser ‘515 fails to disclose: 
The front and rear vertical support members being formed of a material that light passes more readily through than at least one of the pair of the top vane portion and the bottom vane portion of each vane cell.  
Chein ‘844 discloses:
The front and rear vertical support members (2)(3) being formed of a material that light passes more readily through than at least one of the pair of the top vane portion (44) and the bottom vane portion (44) of each vane cell.  (Paragraph [0012] states that the support members are transparent while the vanes are opaque)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Moser ‘515 to make the front and rear vertical support members pass light more readily through than the top or bottom vane portion as taught by Chein ‘844 in order to provide a desired lighting effect. 
In regard to claims 21-25,28,30 Moser ‘515 discloses: 
Wherein the height of the gap between adjacent vane cells (1) along the front and rear exterior support members (3)(4) is different from the height of the vane cells (1) along the front and rear exterior vertical support members.  
Wherein the height of the gap is greater than the height of the vane cells (1) along the front and rear exterior vertical support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.  
Wherein the material forming each vane cell (1) is connected to the front exterior vertical support member (3) at only one location, and coupled to the rear exterior vertical support member (4) at only one location.  (they are sewn at one location on each of the front and rear exterior vertical support members)
Wherein each of the plurality of vane cells (1) has at least a first apex, the top vane portion of each respective vane cell is coupled to the front exterior vertical support member at a first location, and the first apex is adjacent the front exterior vertical support member (3), spaced from the first location, and not directly attached to either of the front or rear exterior vertical support members.  
Wherein at least one of the front exterior vertical support member (3) or the rear exterior vertical support member (4) is formed of a sheer (mesh) material that permits light to pass therethrough.  
Wherein the flexible panel is configured to be sufficiently flexible to wind around a roller.  
In regard to claim 27, Moser ‘515 as modified by Chein ‘844 disclose:
Wherein the vane cells (1, Moser ‘515) are formed of a less translucent material than the front and rear exterior vertical support members (as taught by Chein ‘844 above).  
In regard to claims 7 and 39, Moser ‘515 fails to disclose: 
The vane cells are formed of a less translucent material than the front and rear exterior vertical support members.  
Chein ‘844 discloses:
The vane cells (formed by 44) are formed of a less translucent material than the front and rear exterior vertical support members (2)(3).  
(Paragraph [0012] states that the support members are transparent while the vanes are opaque)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Moser ‘515 to make the front and rear vertical support members pass light more readily through than the top or bottom vane portion as taught by Chein ‘844 in order to provide a desired lighting effect. 
Claim is 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of Ruggles 6,484,786.
In regard to claim 10, Moser ‘515 fails to disclose: 
Wherein each vane cell is formed of multiple pieces of material.  
Ruggles ‘786 discloses: 
Wherein each vane cell (formed by 20, top and bottom) is formed of multiple pieces of material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the vane cells out of multiple pieces of material as taught by Ruggles ‘786 in order to allow for parts to be more easily replaced if damaged. 
Claims 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515
In regard to claims 12 and 14, Moser ‘515 discloses: 
Wherein each vane cell (1) is formed of the top vane portion and corresponding bottom vane portion coupled together by sewing to form an expandable tube that completely encloses the interior space of each vane cell.  
The top and bottom vane portions of each vane cell (1) are coupled to respective exterior vertical support members (3)(4)

Vane cells are coupled to each other and the exterior vertical support members by adhesive. 
However, the examiner takes Official Notice that it is old and well known to use adhesives as an alternative to sewing and one having ordinary skill in the art would have known to use such for the purpose of providing a strong connections means. 
Claims 16,26 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of Palmer et al 2003/0029577.
In regard to claims 16,26 and 37 Moser ‘515 fails to disclose:
Wherein the first apex forms a fold line such that the top vane portion and bottom vane portion of each vane cell forms an acute angle with the interior space of its respective vane cell.  
Palmer et al ‘577 disclose: 
Wherein the first apex forms a fold line (at 229) such that the top vane portion forms an acute angle.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Moser ‘515 to make the first apex form an acute angle as taught by Palmer et al ‘577 in order to provide a means to affect the shape of the vanes as they are moved. (paragraph [0138])
Claim 17, 29 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of JP 2010523838.
In regard to claim 17, 29 and 40 Moser ‘515 fails to disclose: 
Wherein each vane cell has a second apex, and one of the front or rear exterior support members is adjacent to and spaced from the first apex and the other one of the front or rear exterior support members is adjacent to and spaced from the second apex.  
With reference to Figure 8, JP ‘838 discloses: 
Wherein each vane cell has a second apex, and one of the front or rear exterior support members (100)(200) is adjacent to and spaced from the first apex and the other one of the front or rear exterior support members is adjacent to and spaced from the second apex.  

    PNG
    media_image2.png
    410
    240
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Moser ‘515 to make each vane cell have a first and second apex as taught by JP ‘838 in order to provide a desired look to the device as well as a differing light transmitting property. 
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of Meewis et al 2007/0163724.
In regard to claim 20, Moser ‘515 fails to disclose: 
A bottom rail coupled to one of the front or rear exterior vertical support members.  
Meewis et al ‘724 discloses: 
A bottom rail (50) coupled to one of the front or rear exterior vertical support members (80)(90).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Moser ‘515 to include a bottom rail as taught by Meewis et al ‘724 in order to help hold the device down when extended. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634